--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1
 


 
PROMISSORY NOTE
 
PRINCIPAL:       $2,500,000.00
 
LOAN DATE:      04-01-2013
 
MATURITY:       04-28-2015
 
BORROWER:    Butler National Corporation
 
19920 W. 161st Street
 
Olathe, KS  66062
 


 
LENDER:            Industrial State Bank
 
P.O. Box 6007
 
3201 Strong Ave.
 
Kansas City, KS  66106
 
913-831-2000
 


 
Principal Amount:  $2,500,000.00
 
Date of Note:  April 1, 2013
 
PROMISE TO PAY.  Butler National Corporation (“Borrower”) promises to pay to
Industrial State Bank (“Lender”), or order, in lawful money of the United States
of America, the principal amount of Two Million Five Hundred Thousand & 00/100
Dollars ($2,500,000.00), together with interest on the unpaid principal balance
from April 1, 2013, calculated as described in the “INTEREST CALCULATION METHOD”
paragraph using an interest rate of 6.000% per annum based on a year of 360
days, until paid in full.  The interest rate may change under the terms and
conditions of the “INTEREST AFTER DEFAULT” section.
 
PAYMENT.  Borrower will pay this loan in accordance with the following payment
schedule:
 
Borrower will pay this loan as follows:  6 monthly consecutive interest
payments, beginning April 28, 2013, with interest calculated on the unpaid
principal balance using an interest rate of 6.00% fixed, per annum based on a
year of 360 days.  Beginning October 28, 2013 borrower will make monthly
principal reductions and any interest due using the proceeds from the sale of
Hush Kits, until time of the loan maturity of April 28, 2015.
 
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; and then to any unpaid
collections costs.  Borrower will pay Lender at Lender’s address shown above or
at such other place as Lender may designate in writing.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.
 
PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower’s obligation to continue to make
payments under the payment schedule.  Rather, early payments will reduce the
principal balance due and may result in Borrower’s making fewer
payments.  Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under the Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered
to:  Industrial State Bank, P.O. Box 6007, 3201 Strong Ave., Kansas City,
KS  66106.
 
INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 5.000 percentage
points.  However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.
 
DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 
Payment Default.  Borrower fails to make any payment when due under this Note.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
 
Change of Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such
default:  (1) cures the default within twenty (20) days; or  (2) if the cure
requires more than twenty (20) days, immediately initiates steps which Lender
deems in Lender’s sole discretion to be sufficient to produce compliance as soon
as reasonably practical.
 
LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else who is not
Lender’s salaried employee to help collect this Note if Borrower does not
pay.  Borrower will be liable for all reasonable costs incurred in the
collection of this Note, including but not limited to, court costs, attorney’s
fees and collection agency fees, except that such costs of collection shall not
include recovery of both attorneys’ fees and collection agency fees.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
 
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Kansas
without regard to its conflicts of law provisions.  This Note has been accepted
by Lender in the State of Kansas.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Wyandotte County, State of
Kansas.
 
DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts.
 
COLLATERAL.  Borrower acknowledges this Note is secured by UCC filing on all
company assets,  assignment of all contracts for Hush Kits for older Learjets,
new orders for Hush Kits and cross collateralized with loan #’s 48051 and 48052.
 
RECEIPT OF PAYMENTS.  All payments must be made by check, money order, or other
instrument in U.S. dollars and must be received by us at the remittance address
shown on note.  Payments received at that address prior to 3:00 PM Central
Standard Time on any business day will be credited to your account as of the
date received.  If Lender receives payments after 3:00 PM, payments may be
delayed until the next business day.
 
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.00% of the unpaid portion of the regularly scheduled payment.
 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, protest and notice of
dishonor.  Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from
liability.  All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.  All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made.  The obligations under this
Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 
BUTLER NATIONAL CORPORATION
 
By:        /s/ Clark D. Stewart
 
Clark D. Stewart, President/CEO of Butler National Corporation
 


 




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------